Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS FIRST QUARTER SALES AND EARNINGS Pennsauken, NJ, January 26, 2015 - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the first quarter ended December 27, 2014. Sales increased 5% to $212.8 million from $203.5 million in last year’s first quarter. Net earnings decreased 9% to $11.3 million in the current quarter from $12.4 million last year. Earnings per diluted share decreased 9% to $.60 for the first quarter from $.66 last year. Operating income decreased 8% to $16.6 million in the current quarter from $18.0 million in the year ago quarter. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “In addition to the seasonal loss of our PHILLY SWIRL business which was acquired in May 2014, our operating income was impacted by higher operating expenses of our ICEE frozen beverage business during its seasonallylow period and soft volume and higher costs in our food service business.” J&J Snack Foods Corp.is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, BAVARIAN BAKERY and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, PHILLY SWIRL, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, CALIFORNIA CHURROS and TIO PEPE’S churros, PATIO Burritos and other handheld sandwiches, THE FUNNEL CAKE FACTORY funnel cakes, and several cookie brands within COUNTRY HOME BAKERS. For more information, please visit us at www.jjsnack.com. *MINUTE MAID is a registered trademark of The Coca-Cola Company (in thousands, except per share amounts) Three months ended December 27, December 28, Net Sales $ 212,752 $ 203,523 Cost of goods sold 151,651 143,617 Gross Profit 61,101 59,906 Operating expenses Marketing 19,487 18,032 Distribution 17,521 16,120 Administrative 7,525 6,984 Other general(income)expense ) 799 Total Operating Expenses 44,491 41,935 Operating Income 16,610 17,971 Other income (expense) Investment income 1,354 1,138 Interest expense & other ) ) Earnings before income taxes 17,940 19,073 Income taxes 6,684 6,647 NET EARNINGS $ 11,256 $ 12,426 Earnings per diluted share $ 0.60 $ 0.66 Weighted average number of diluted shares 18,801 18,793 Earnings per basic share $ 0.60 $ 0.67 Weighted average number of basic shares 18,669 18,679 -2- CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) December 27, September 27, (unaudited) Cash and cash equivalents $ 98,075 $ 91,760 Other current assets 177,261 183,846 Property, plant and equipment, net 159,891 157,529 Goodwill 86,442 86,442 Other intangible assets, net 49,634 50,989 Marketable securities held to maturity 2,000 2,000 Marketable securities available for sale 125,723 128,117 Other 3,838 4,090 Total $ 702,864 $ 704,773 Current Liabilities $ 93,482 $ 95,957 Long-term obligations under capital leases 348 374 Deferred income taxes 44,626 44,785 Other long-term liabilities 1,091 1,139 Stockholders' Equity 563,317 562,518 Total $ 702,864 $ 704,773 The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
